Citation Nr: 1720982	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  10-02 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder and major depressive disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1975 to February 1977.  This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in relevant part, denied the Veteran's claims of entitlement to service connection for anxiety and depression, PTSD.  

At that time, he perfected an appeal as to the issue of PTSD and not anxiety and depression.  Subsequently, in July2010 the Veteran sought to reopen his claim for service connection for anxiety and depression, which the RO declined to do in a November 2010 rating decision.  However, the Board notes that within one year of the January 2009 rating decision denying service connection for anxiety and depression, additional relevant medical evidence was submitted.  Because the Veteran submitted new and material evidence within one year of the January 2009 rating decision, the January 2009 rating decision is not final, despite the fact that the Veteran did not file a notice of disagreement as to the issue of service connection for anxiety and depression addressed in the January 2009 rating decision.  38 C.F.R. § 3.156(b) (2016).  When new and material evidence, pursuant to 38 C.F.R. § 3.156 (b), is received prior to the expiration of the appeal period, the evidence abates the finality of a prior decision and tolls the time for filing an appeal until a new decision has been issued.  38 C.F.R. § 3.156 (2016); Muehl v. West, 13 Vet. App. 159 (1999).

The Board denied these claims in a June 2015 decision.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Joint Motion for Remand (JMR) filed by VA and the Veteran's representative (the parties), the Court was asked to vacate and remand the Board's decision.  In a November 2016 order, the Court granted the JMR and vacated and remanded the Board's decision for action consistent with the contents of the JMR.  The claims are back before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has PTSD that is related to a verified in-service stressor.

2.  Generalized anxiety disorder is related to service.

3.  Major depressive disorder is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for service connection for generalized anxiety disorder are met.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for major depressive disorder are met.  38 U.S.C.A. §§ 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In the instant decision, the Board grants the benefits sought.  Thus, any error in VA's duties to notify and assist, to include noncompliance with the Court's November 2016 order, is harmless.  In any event, the Veteran's representative subsequently submitted the evidence that was the basis of the November 2016 JMR, and thus remand for these records would not have been necessary.  


II.  Service Connection

The Veteran contends that he has PTSD due to an in-service stressor.  Specifically, he describes an event during service in which he was ordered to shoot a friendly officer.  The RO has verified and conceded the Veteran's stressor through statements from fellow service members and review of service personnel records, and therefore the Board concedes the occurrence of the stressor.  Next, the Board notes that the record contains evidence that the Veteran has current non-PTSD psychiatric disorders.  VA treatment records note diagnoses of anxiety disorder and depression.  Service connection will be considered for all claimed and diagnosed psychiatric disorders.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2016).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125(a) (2016).  There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to Veteran's fear of hostile military or terrorist activity, with appropriate medical evidence. 38 C.F.R. § 3.304(f) (2016); Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  

As noted above, the Veteran's stressor has been conceded.  Thus, for claimed PTSD, the Veteran must show a present diagnosis and a link between that diagnosis and his in-service stressor.  

In determining entitlement to service connection, reasonable doubt is resolved in favor of the Veteran whenever the evidence in support of the claim is at least in equipoise.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

	Service Connection for PTSD

Beginning with the Veteran's claimed PTSD, the disposition of this case hinges on varying opinions as to whether the conceded in-service stressor is sufficient to support a diagnosis of PTSD.  

In a December 2008 VA examination, the examiner determined that the Veteran's verified stressor did not meet the criterion A for PTSD as he was not threatened or in any danger at the time of the incident.  The examiner opined that the reported distress in response to later comments by a chaplain and psychiatrist on the actions they would have taken in a similar position to the Veteran's when ordered to shoot a friendly officer.  In an October 2009 VA examination report, the examiner found that while the Veteran's in-service stressor was distressing, his re-experiencing symptoms did not rise to the level of being clinically significant (e.g. his dreams were not typical of traumatic dreams and were more of the neurotic type of dreaming).  In a July 2012 VA examination, the examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and that he met the criteria for a personality disorder, which was not due to service.  With regard to the in-service stressor, the examiner found that the incident did not meet criterion A for a diagnosis of PTSD as the Veteran was not in any danger nor did he perceive others to be in danger.  The October 2009 and July 2012 VA examiners focused on the Veteran's motivation to seek a diagnosis for purposes of secondary gain and an obvious lack of credibility in reporting his symptoms as partial basis for their negative opinions.  VA treatment records document the Veteran pursuing a diagnosis of PTSD in order to receive benefits.  

In denying the Veteran's claim in June 2015, the Board focused on these records to determine that the preponderance of evidence was against a finding that the Veteran had a present diagnosis of PTSD.  

Also noted by the Board in June 2015, and contrary to the opinions provided by the VA examiners, is a February 2010 psychological report created by Dr. D.G. in February 2010.  After taking a full history from the Veteran, the doctor opined that the Veteran had PTSD due to his service.  The favorable opinion was echoed in a May 2011 addendum opinion.  Dr. D.G. cited to the DSM-IV criteria for PTSD and provided examples of the Veteran's behaviors meeting each of the requirements.  

After the JMR and corresponding Court order in November 2016, the Veteran via his representative submitted an April 2017 private medical opinion from Dr. N.M.T., a licensed clinical psychologist.  Dr. N.M.T. conducted a very thorough review of the record, referring to various documents throughout.  The cited evidence included service treatment records after the in-service stressor showing treatment for "Adult situational reaction" in November 1976 and notations that the Veteran was experiencing anxiety and depression in December 1976.  Dr. N.M.T. concluded her review of the service treatment records by discussing the recommendation for the Veteran's discharge with a diagnosis of anxiety, depression, and adult situation.  A later note, also written in January 1977, documents the first instance of diagnosed personality disorder.  The psychologist also provided a thorough recitation of the Veteran's VA treatment starting in 2006.  She noted that the Veteran was a somewhat poor historian, as he had admitted to underreporting his symptoms.  Dr. N.M.T. noted that it was likely the Veteran had consistently provided poor representation of his symptoms.  

After a psychological assessment, Dr. N.M.T. opined that the Veteran met the diagnostic criteria (under the DSM-IV and DSM 5) for PTSD.  Focusing on Criterion A, exposure to a qualifying traumatic event, Dr. N.M.T. noted that the Veteran was ordered to shoot to kill a US officer during peacetime while docked in United States waters during a security drill.  This event was pivotal for the Veteran, opined Dr. N.M.T., as the Veteran had no prior evidence of psychiatric concerns.  His symptoms had begun almost immediately after the event.  Further, Dr. N.M.T. indicated that this specific event was what the Veteran reexperienced every night in vivid, traumatic detail, with recurrent nightmares that had led to increased arousal and anxiety.  Emphasizing that the Veteran was ordered to shoot to kill a fellow US officer, the psychologist reiterated that the Veteran demonstrated symptoms that meet the additional criteria for PTSD under DSM-IV and DSM 5.  

After a thorough review of the record, the Board finds that the evidence pertaining to whether the Veteran presently has PTSD related to his conceded in-service stressor is in a state of relative equipoise.  On one hand, the VA examinations were well explained and addressed the Veteran's contentions.  On the other, the April 2017 opinion from Dr. N.M.T. reflects consideration of the Veteran's statements, thoroughly documents the Veteran's in-service and post-service psychiatric history, and addresses the main points of the previous VA examinations.  Further, the April 2017 opinion is supported by detailed rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Accordingly, the Board finds that the evidence regarding a diagnosis of PTSD and a link between the diagnosis and the Veteran's conceded in-service stressor is in a state of equipoise.  As noted above, in such circumstances, resolution of doubt in the Veteran's favor is appropriate, and the Board concludes that service connection for PTSD is warranted.  Gilbert; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

	Service Connection for a Psychiatric Disorder other than PTSD

First, the Board notes that the record contains evidence that the Veteran has current non-PTSD psychiatric disorders.  VA treatment records note diagnoses of anxiety disorder and depression.  

Second, the evidence of record establishes an in-service event as the Veteran was noted to have anxiety and depression symptoms during a December 1976 psychiatric evaluation.  An in-service clinician recommended administrative separation due to the Veteran's inability to adjust in the Armed Forces.  

The relevant evidence addressing this issue includes an August 2009 Vet Center report noting diagnoses of generalized anxiety and depression on Axis I and career dissatisfaction/instability and marital discord on Axis IV.  In an October 2010 letter, Dr. D.G. noted that the Veteran was feeling depressed and hopeless about his career.  She also indicated that he was in the midst of major depressive episodes, and such episodes have been recurrent since service.  In another letter in March 2012, Dr. D.G. noted that the Veteran presented to her to address his feelings of hopelessness, anxiety, and depression, which varied in intensity that could be traced back to his time in the Navy.  Since that time, the Veteran had difficulty dealing with authority figures in the workplace.  Conversely, the July 2012 VA examiner found that the Veteran's subjective depression and anxiety were more likely than not related to factors unrelated to his service, i.e. financial issues, marital discount, medical concerns, and work issues.  VA examiners have also variously diagnosed the Veteran with personality disorder, not otherwise specified.  The July 2012 VA examiner diagnosed the condition based on a MMPI-2 profile that reflected the Veteran's response pattern, which, noted the examiner, is often seen individuals with personality disorders.  It was opined that personality disorder is not related to service.  

Dr. N.M.T. also addressed psychiatric disorders other than PTSD that were diagnosed throughout the appeal period in the April 2017 assessment.  Beginning with previously diagnosed personality disorder, not otherwise specified, the psychologist noted that the record did not show any evidence of a personality disorder diagnosis prior to the initial diagnosis provided in January 1977, despite the Veteran having over two years of military service at that time.  Dr. N.M.T. opined that there was no substantiating evidence for a diagnosis of personality disorder, as the VA examiners never provided rationale for their opinions.  Referring to the July 2012 VA examination, Dr. N.M.T. noted that the MMPI-2 was not a diagnostic tool and that it should not be used to render a diagnosis like personality disorder.  Dr. N.M.T. noted that the Veteran did not demonstrate the long-term characterological symptoms that indicate the presence of a personality disorder.  In any event, service connection is generally not warranted for personality disorders.  The Board finds Dr. N.M.T.'s findings to be the most probative evidence of record on this point, however, and subsequent discussion of whether superimposed psychiatric symptoms on a personality disorder led to additional disability is not necessary in the instant decision.  

Next, Dr. N.M.T. opined that the Veteran showed symptoms of generalized anxiety disorder and major depressive disorder, these symptoms occurring shortly after the Veteran's in-service stressor event.  As a result, opined Dr. N.M.T., the Veteran's diagnosed anxiety and depression were due his an in-service stressor.  

As with the above analysis for the Veteran's claim of entitlement to service connection for PTSD, the Board finds that the evidence as to whether diagnosed generalized anxiety disorder and major depressive disorder is related to his military service to be in a state of equipoise.  Thus, with resolution of doubt in the Veteran's favor, the Board finds that service connection for anxiety disorder and depression is warranted.  












	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for PTSD is granted.

Service connection for generalized anxiety disorder is granted.

Service connection for major depressive disorder is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


